NO.2015-CV-01978


 DC CIVIL CONSTRUCTION, LLC                    §     IN THE COUNTY COURT
 Plaintiff,                                    §                                         Js
                                               §                                         %    5
 V.                                            §     AT LAW NO. 10
                                               §                                       SJ     £
 ELIZABETH OLIVAREZ, JAVAN                     §                                      :=*
 SMITH AND ALL OTHER                           §
 OCCUPANTS                                     §
 Defendants.                                   §     BEXAR COUNTY, TEXAS             5

        REQUEST FOR RECORDS TRANSMISSION TO 4th COURT OF APPEALS

COMES the Defendant, Javan Smith, in the above styled case, having filed timely
Notice of Appeal in proper form, and Having Filed a timely and proper Pauper's
Affidavit, and no timely objection made to such Pauper's Affidavit,
Defendant hereby Affirms that his financial circumstances remain the same as the time
the Pauper's Affidavit was filed and approved, hereby request the following records to
be transmitted to the 4th Court of Appeals, without undue delay, and without costs and
fees:


The entire trial record comprising;
      1. All the record transmitted to the County Statutory Appellate Court, beginning with
         the Original complaint, from the 3rd precinct Justice Court case no 32E1500542.

      2. The Entire Record of the Bexar County Statutory Appellate court no. 10 and no.3
         Of the above styled case, to include but not limited to:

          a. All filed pleadings, answers and associated orders and memorandums, if
               any.

          b.   All transcripts of all proceedings heard on the record, in the Reporters
               Record.
          c. All findings of fact, and judge's notes related to this case.



          Respectfully submitted,




                                      Javan Smith, Pro Se,
                                      8806 Shoshoni Trail
                                      San Antonio, TX 78255
                                      210-204-6594
                                      sartproductions@yahoo.com
                                CERTIFICATE OF SERVICE




I certify that on June 15, 2015. a Irue and correct copy of "REQUEST FOR RECORDS
TRANSMISSION TO 4th COURT OF APPEALS" was served by certified mail to Plaintiff's
Attorney of Record. Antonio Pedraza, Jr. at 3519 Paesanos Parkway, Suite 105, San Antonio, TX
78231, Tel: (210) 979-6676, Fax: (210) 366-0478., and to co-counsel of record, by certified mail.
Robert N Ray,7272 Wurzbach Road, suite 1401.San Antonio, TX 78240. and hand delivered to
the county court clerk and hand delivered to (he Court Reporters.




                                                   Smith. Pro Sc Defendant



                                      Javan Smith
                                      8806 Shoshoni Trail
                                      San Antonio, TX 78255
                                      210-204-6594
                                      sartproductions(q)yahoo.com